Shulman, Chief Judge.
In this appeal from his conviction for practicing law without a license (OCGA § 15-19-51 (Code Ann. § 9-402)), appellant’s sole enumeration of error is that there was a fatal variance between the allegata and the probata. The accusation under which appellant was tried alleged that appellant held himself out to another as an attorney and prepared and filed a bankruptcy petition. Appellant’s variance argument is based on the absence of testimony that appellant typed or handwrote the bankruptcy petition or that appellant personally went to the bankruptcy court and delivered the petition for filing. There was, however, evidence that appellant held himself out as a lawyer, that he agreed to prepare the bankruptcy petition and told the individual for whom the petition was to be prepared that he would file it, that he took information from that individual for the purpose of preparing the petition, and that he represented himself to another person as an attorney representing the individual for whom the bankruptcy petition was prepared. There was also testimony identifying the bankruptcy petition which was filed in bankruptcy court. Considering the totality of the evidence, the state proved what the accusation alleged. There was no variance.

Judgment affirmed.


McMurray, P. J., and Birdsong, J., concur.